Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               January 20, 2021

The Court of Appeals hereby passes the following order:

A21E0027. CARDEREEZ HOWARD v. THE STATE.

      The Appellant in the above-styled case, pursuant to Court Rule 40(b), has filed
an emergency motion entitled Motion For Extension For Time To File Application
For Discretionary Appeal. Pursuant to Court Rules 16(c) and 31(i), said motion is
hereby GRANTED. The Application is due on or before February 19, 2021.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/20/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.